Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: Reference to items not mentioned prior.
Claim 20 lines 1-2 state, " wherein the first and second mating interfaces ", There is insufficient antecedent basis for this limitation in the claim . Appropriate correction is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-13,are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11425290 B2 (see Table infra).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of the instant application are broader in scope over claims 1-12 of U.S. Patent 11425290 B2. Claims 1-13 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant Application
US 11425290 B2
1. A lens main body for a lens, the lens main body comprising: an inner housing; the inner housing including a mating interface configured to reversibly receive an outer housing; at least one adjustable functional element mounted adjustably on the inner housing; a controller arranged on the inner housing and having a function; a securing device configured to reversibly receive the outer housing, and a signal interface arranged on the inner housing and configured to receive and/or transmit signals to or from the controller.
1. A lens main body for a lens, the lens main body comprising: an inner housing; the inner housing including a mating interface configured to reversibly receive an outer housing; at least one adjustable functional element mounted adjustably on the inner housing; a controller arranged on the inner housing and having a function; a securing device configured to reversibly receive the outer housing; and a signal interface arranged on the inner housing and configured to receive and/or transmit signals to or from the controller, wherein the inner housing encapsulates the at least one adjustable functional element against contamination.
2. The lens main body according to claim 1, further comprising: at least one drive arranged on the inner housing and configured to adjust the at least one adjustable functional element, and wherein the at least one adjustable functional element is a lens element, a diaphragm, a filter, and/or an optical freeform element.

3. The lens main body according to claim 1, wherein the inner housing encapsulates the at least one adjustable functional element against contamination.

4. The lens main body according to claim 1, wherein the securing device includes a toolless holding mechanism and a positioning aid for a rotational orientation of the outer housing relative to the inner housing.

5. The lens main body according to claim 4, wherein: the positioning aid is configured to predefine a mounting of the outer housing in a first predefined orientation or in at least one second predefined orientation, and the lens main body further comprises a second signal interface arranged on the inner housing by which the mating interface of the outer housing arranged in the second predefined orientation is coupled.

6. The lens main body according to claim 1, wherein the first signal interface is a continuously variable interface by which the mating interface of the outer housing is couplable in an arbitrary rotational orientation of the outer housing relative to the inner housing.

7. The lens main body according to claim 1, wherein the controller is configured to: output a position variable that is characteristic of an actuating position of the at least one adjustable functional element as the function, output and/or receive identification data as the function, and output actuating-position-related lens element data as the function.

8. The lens main body according to claim 1, wherein: the signal interface is a first signal interface, the lens main body further includes a second signal interface, each of the first and second signal interfaces include electrical contacts, and the first and second signal interfaces are configured to supply energy to the outer housing.

9. The lens main body according to claim 8, further comprising: a radio receiver configured to wirelessly receive remote control commands independent from the outer housing.

10. The lens main body according to claim 1, wherein the controller is configured to exchange dimensionless and/or dimensional information in different unit systems as the function.

11. The lens main body according to claim 1, further comprising: a camera interface configured to communicate with a camera and/or to receive energy from the camera on which the lens is mounted in an operating state.

12. The lens main body according to claim 2, further comprising: an energy supply connection configured to receive energy from an external energy supply to operate the drive and/or of the controller.

13. The lens main body according to claim 1, further comprising a data interface to exchange data with an external apparatus.
2. The lens main body according to claim 1, further comprising: at least one drive arranged on the inner housing and configured to adjust the at least one adjustable functional element, and wherein the at least one adjustable functional element is a lens element, a diaphragm, a filter, and/or an optical freeform element.

1…wherein the inner housing encapsulates the at least one adjustable functional element against contamination...

4. The lens main body according to claim 1, wherein the securing device includes a toolless holding mechanism and a positioning aid for a rotational orientation of the outer housing relative to the inner housing.

5. The lens main body according to claim 4, wherein: the positioning aid is configured to predefine a mounting of the outer housing in a first predefined orientation or in at least one second predefined orientation, and the lens main body further comprises a second signal interface arranged on the inner housing by which the mating interface of the outer housing arranged in the second predefined orientation is coupled.

6. The lens main body according to claim 1, wherein the first signal interface is a continuously variable interface by which the mating interface of the outer housing is couplable in an arbitrary rotational orientation of the outer housing relative to the inner housing.

7. The lens main body according to claim 1, wherein the controller is configured to: output a position variable that is characteristic of an actuating position of the at least one adjustable functional element as the function, output and/or receive identification data as the function, and output actuating-position-related lens element data as the function.

8. The lens main body according to claim 1, wherein: the signal interface is a first signal interface, the lens main body further includes a second signal interface, each of the first and second signal interfaces include electrical contacts, and the first and second signal interfaces are configured to supply energy to the outer housing.

9. The lens main body according to claim 8, further comprising: a radio receiver configured to wirelessly receive remote control commands independent from the outer housing.

10. The lens main body according to claim 1, wherein the controller is configured to exchange dimensionless and/or dimensional information in different unit systems as the function.

11. The lens main body according to claim 1, further comprising: a camera interface configured to communicate with a camera and/or to receive energy from the camera on which the lens is mounted in an operating state.

3. The lens main body according to claim 2, further comprising: an energy supply connection configured to receive energy from an external energy supply to operate the drive and/or of the controller.

12. The lens main body according to claim 1, further comprising a data interface to exchange data with an external apparatus.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2009/0059401 A1, hereinafter “Yamazaki”).

Regarding claim 1, Yamazaki teaches a lens main body for a lens (Fig. 1: lens barrel 1), the lens main body comprising: 
an inner housing (Fig. 1, [0075]: The lens barrel 1 comprises a cylindrical fixed barrel 50); 
the inner housing including a mating interface configured to reversibly receive an outer housing (Fig. 1, [0089]: outer circumferential fixed barrel 60); 
at least one adjustable functional element mounted adjustably on the inner housing (Fig. 1, [0071]: image shooting optical system formed by four lens groups of a first lens group L1, a second lens group L2, a third lens group L3 and a fourth lens group L4); 
a controller arranged on the inner housing and having a function (Fig. 10, [0096]: circuit board 70 mounted on the cylindrical fixed barrel 50); 
a securing device configured to reversibly receive the outer housing (Fig. 1, [0100]: covering member 62 is equipped to the most outer circumferential fixed barrel 60 covering the cylindrical fixed barrel 50), 
and a signal interface arranged on the inner housing and configured to receive and/or transmit signals to or from the controller (Figs. 10-11, [0105]: various electronic components 72 are mounted at the circuit board 70) and to reversibly couple to the mating interface (Fig. 1, [0131]: switches 912, 913, 914 to change over the controlling by the control circuit 72b are provided on the switching member 90. The switches 912, 913, 914 are connected to the control circuit 72b via wiring 915, respectively. According to changing the switches 912, 913 and 914, controlling with respect to various image shooting such as focusing operation, image blurring compensation operation and the like is switched in the control circuit.).

Regarding claim 2, Yamazaki teaches the lens main body according to claim 1, in addition Yamazaki discloses further comprising: at least one drive arranged on the inner housing and configured to adjust the at least one adjustable functional element, and wherein the at least one adjustable functional element is a lens element, a diaphragm, a filter, and/or an optical freeform element (Fig. 1, [0071]-[0074]: an exchangeable lens available to operate changing a focal distance continuously (zooming action)).

Regarding claim 3, Yamazaki teaches the lens main body according to claim 1, in addition Yamazaki discloses wherein the inner housing encapsulates the at least one adjustable functional element against contamination (Fig. 1, [0071]-[0074]: an exchangeable lens available to operate changing a focal distance continuously (zooming action)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0059401 A1, hereinafter “Yamazaki”), in view of Ishiyama et al. (US 20060268158 A1, hereinafter “Ishiyama”).

Regarding claim 8, Yamazaki teaches the lens main body according to claim 1, except wherein: the signal interface is a first signal interface, the lens main body further includes a second signal interface, each of the first and second signal interfaces include electrical contacts, and the first and second signal interfaces are configured to supply energy to the outer housing.
However, Ishiyama discloses the signal interface is a first signal interface, the lens main body further includes a second signal interface, each of the first and second signal interfaces include electrical contacts, and the first and second signal interfaces are configured to supply energy to the outer housing (Fig. 2, [0098]&[0102]: camera head 1a including a low speed serial interface (hereinafter it is referred to as a serial I/F) 150a and high speed serial I/F 15a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal interface is a first signal interface, the lens main body further includes a second signal interface, each of the first and second signal interfaces include electrical contacts, and the first and second signal interfaces are configured to supply energy to the outer housing as taught by Ishiyama into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be to provide a dual range network control signal communication for operational efficiency (Ishiyama: [0256]).
Regarding claim 9, the Yamazaki and Ishiyama combination teaches the lens main body according to claim 8, in addition Ishiyama discloses further comprising: a radio receiver configured to wirelessly receive remote control commands independent from the outer housing (Fig. 5, [0129]: the camera head 1a and the camera main frame 1b, which constitutes the camera system shown in FIG. 1, are separated from one another, and an operating signal is transmitted on a radio communication basis from the camera main frame 1b to the camera head 1a so that a remote control photography is performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing termination on an image side with respect to the lens main body, and an image sensor arranged in the housing termination as taught by Ishiyama into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be allow remote controlling (Ishiyama: [0129]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0059401 A1, hereinafter “Yamazaki”), in view of German Patent Publication No. DE 102015110177 A1 to Tippner et al. (employing the provided machine translation and hereafter “Tippner”).

Regarding claim 10, Yamazaki teaches the lens main body according to claim 1, except wherein the controller is configured to exchange dimensionless and/or dimensional information in different unit systems as the function.
However, Tippner discloses wherein the controller is configured to exchange dimensionless and/or dimensional information in different unit systems as the function ([0028]: The displays 184, 204 are coupled to an internal control unit of the lens 10, with which, on the one hand, the representation on the displays 184, 204 can be controlled and, on the other hand, receives data relating to the currently set constellation of the optical elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured to exchange dimensionless and/or dimensional information in different unit systems as the function as taught by Tippner into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be to allow a greatest possible flexibility of presentation (Tippner: [0011]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2009/0059401 A1, hereinafter “Yamazaki”), in view of Nagaoka et al. (US 2018/0307004 A1, hereinafter “Nagaoka”).

Regarding claim 11, Yamazaki teaches the lens main body according to claim 1, except further comprising: a camera interface configured to communicate with a camera and/or to receive energy from the camera on which the lens is mounted in an operating state.
However, Nagaoka discloses a camera interface configured to communicate with a camera and/or to receive energy from the camera on which the lens is mounted in an operating state (Fig. 1, [0056]&[0224]: The lens barrel 1 is powered by a camera body 2 through a power supply contacts 193 a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a camera interface configured to communicate with a camera and/or to receive energy from the camera on which the lens is mounted in an operating state as taught by Nagaoka into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be to power the lens barrel.

Regarding claim 12, Yamazaki teaches the lens main body according to claim 2, except further comprising: an energy supply connection configured to receive energy from an external energy supply to operate the drive and/or of the controller.
However, Nagaoka discloses an energy supply connection configured to receive energy from an external energy supply to operate the drive and/or of the controller (as illustrated by Fig. 1, [0069]-[0070]: lens control unit 8, connected to power receiving contacts 93, controls shift direction VCM 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an energy supply connection configured to receive energy from an external energy supply to operate the drive and/or of the controller as taught by Nagaoka into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be to power the lens barrel.

Regarding claim 13, Yamazaki teaches the lens main body according to claim 1, except further comprising a data interface to exchange data with an external apparatus.
However, Nagaoka discloses a data interface to exchange data with an external apparatus (Fig. 1, [0056]&[0224]: The lens barrel 1 provided with communication contacts 192 to communicate with a camera body 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a data interface to exchange data with an external apparatus as taught by Nagaoka into Yamazaki’s lens barrel. The suggestion/ motivation for doing so would be to allow communication between devices.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the securing device includes a toolless holding mechanism and a positioning aid for a rotational orientation of the outer housing relative to the inner housing, in combination with all the limitations recited on claim 14.

Regarding claims 15-19, are allowable because they are dependent on claim 14.

Regarding claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the securing device includes a toolless holding mechanism and a positioning aid for a rotational orientation of the outer housing relative to the inner housing, in combination with all the limitations recited on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/     Primary Examiner, Art Unit 2697